Case 1:21-cv-10671-ADB Document 1 Filed 04/22/21 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MARTHA’S VINEYARD SHIPYARD, INC., )
Plaintiff, )

Vv. ) C.A. No.
)
S/V ACORN III (HULL ID: EADSA028A999), +)
her engines, boilers, tackle, tender and )
appurtenances, in rem, and )
)
CYNTHIA OAKES, in personam, )
Defendants. )

VERIFIED COMPLAINT

Plaintiff, Martha’s Vineyard Shipyard, Inc., by way of Verified Complaint against the

Defendants, say:

Jurisdiction and Venue
1. Plaintiff brings this suit against the Defendants under the provisions of 28 U.S.C. §1333
as this is an admiralty claim within the meaning of Rule 9(h) of the Federal Rules of Civil
Procedure, and Supplemental Rule C of the Federal Rules of Civil Procedure and pursuant to the
provisions of 28 U.S.C. §1367.
2. Venue lies within this District under the provisions of 28 U.S.C. §1391.

Statement of the Claim
3. Plaintiffs, Martha’s Vineyard Shipyard, Inc. (“MVS”) is a Massachusetts corporation
with a principal office located at 164 Beach Road, Vineyard Haven, Massachusetts.
4, At all times hereinafter noted the Defendant S/V ACORN III - Hull ID: EADSA028A999
- (“Vessel”) is now within this district.
5. The Defendant Cynthia Oakes is an individual with a residential address of 31 South

Terrace, London, England, SW72TB.
Case 1:21-cv-10671-ADB Document1 Filed 04/22/21 Page 2 of 3

6. Cynthia Oakes is the current record owner of the Vessel.
7. Based upon the credit worthiness of the Vessel, MVS has provided storage, repairs, and
other necessaries to the Vessel.
8. MVS is currently owed Sixteen Thousand Eighty-Nine Dollars and Thirty-Five Cents
($16,089.35) for storage, repairs, and other necessaries that have been provided to the Vessel.
9. Despite repeated demands, the Defendant and the Vessel have failed to satisfy this
outstanding balance.
10. Pursuant to the terms of the invoice and billing practices with this Vessel, MVS is also
owed interest at 18% per annum and attorneys fees and costs incurred to collect the monies owed
to MVS.

Prayers for Relief
WHERFORE, Plaintiff prays:
1. That a warrant for the arrest of the S/V ACORN III (Hull ID: EADSA028A999), her
engines, boilers, tackle, appurtenances, furniture, gear, tender, sails, electronics, etc., and that all
persons claiming any right, title, or interest then be cited to appear and answer under oath the all
and singular matters aforesaid and that the S/V ACORN III (Hull ID: EADSA028A999), her
engines, boilers, tackle, appurtenances, furniture, gear, tender, sails, electronics, etc. may be
condemned and sold to pay the demands aforesaid, with interest and costs, and to pay and all
other amounts required to be paid by Defendants to Plaintiff, and that Plaintiff may have such
other and further relief as the court deems just and equitable;
2. That MVS’s Preferred Maritime Lien, be declared to be a valid and existing lien upon the
S/V ACORN III (Hull ID: EADSA028A999), her engines, boilers, tackle, appurtenances,

furniture, gear, tender, sails, electronics, etc. in the preferred position described therein and
Case 1:21-cv-10671-ADB Document 1 Filed 04/22/21 Page 3 of 3

thereby conveyed and transferred, prior and superior to the interest, liens or claims of any and all
persons, firms or corporations whatsoever, except such persons, firms or corporations as may
hold preferred maritime liens on said vessel.
3 That Judgment be entered in favor of the Plaintiff and against the Defendants, S/V
ACORN III (Hull ID: EADSA028A999) and Cynthia Oakes, for the amount of the Plaintiffs
damages, together with interest, costs, and if allowed, attorneys fees.

VERIFICATION
I, Phillip Hale, being duly sworn, depose and say:

I have read the foregoing complaint and know the contents thereof and the same is true of my

own, edge, except as to those matters therein stated on information and belief, and as to
those mattets I iV toybe true.

2

Martha’s Vineyérd Shipyard, Inc.
By: Phillip Hale
Its: President

  

Respectfully submitted,
Plaintiff,

  

 

es Andrew Black, Esq.
BBO No.: 705139

David S. Smith, Esq.

BBO No.: 634865

FARRELL SMITH O’ CONNELL
AARSHEIM APRANS LLP

27 Congress Street, Suite 109
Salem, Massachusetts 01970
Tel: 978-744-8918

e-mail: ablack@fsofirm.com

 

Dated: April 24 2021
